Exhibit 10.17

 

FIRST AMENDMENT TO OFFICE LEASE

 

This First Amendment to Office Lease (“First Amendment”) is entered into as of
September 18, 2003, by and between 9320 WILSHIRE ASSOCIATES, L.L.C., a
California limited liability company (“Landlord”), and PACIFIC CREST BANK, a
California corporation (“Tenant”).

 

R E C I T A L S:

 

A.                          Landlord and Tenant entered into that certain Office
Lease, dated as of May 16, 2001 and which is hereinafter referred to as the
Lease (the “Lease”), whereby Landlord leased to Tenant, and Tenant leased from
Landlord, certain office space consisting of 3,102 rentable square feet on the
1st floor known as Suite 105 as outlined on the attached Exhibit “A” (the
“Premises”) located in the building known as 9320 Wilshire Boulevard, Beverly
Hills, California (the “Building”).

 

B.                            Tenant is currently in possession of the Premises
pursuant to the Lease.  Tenant’s obligations under the Lease are current.  The
Lease will expire by its terms on May 31, 2004.

 

C.                            Tenant and Landlord desire to amend the Lease on
the terms and conditions set forth in this First Amendment.

 

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing recitals and the conditions
and the covenants hereinafter contained, and for other consideration hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows.

 

1.                              Term.  The Lease is hereby amended such that the
term of the Lease is hereby extended for four (4) years and seven (7) months and
shall expire upon December 31, 2008.

 

2.                              Rent.  Effective January 1, 2004, the Minimum
Rent payable on the Premises, pursuant to Article 3 of the Lease, shall be
amended to be as follows:

 

Period

 

Rent

 

Rate

 

January 1, 2004 – December 31, 2004

 

$

8,220.30

 

$

2.65

 

January 1, 2005 – December 31, 2005

 

$

8,468.46

 

$

2.73

 

January 1, 2006 – December 31, 2006

 

$

8,716.62

 

$

2.81

 

January 1, 2007 – December 31, 2007

 

$

8,964.78

 

$

2.89

 

January 1, 2008 – December 31, 2008

 

$

9,243.96

 

$

2.98

 

 

3.                              Operating Expenses.  Effective January 1, 2004,
the Lease is hereby amended such that the “Base Year” used in the calculations
of the Annual Operating Expenses, pursuant to Article 4 of the Lease, is hereby
changed to “2004”.

 

4.                             Option Right.  Landlord hereby grants the Tenant
named herein (the “Original Tenant”) one (1) option to extend the Lease Term,
for the Premises, for a period of five (5) years (the “Option Term”), which
option shall be exercisable only by written notice delivered by Tenant to
Landlord as provided herein, provided that, as of the date of delivery of such
notice, Tenant is not in default under this Lease and Tenant has not previously
been in default under this Lease more than once.  Upon the proper exercise of
such option to extend, and provided Tenant is not in default under the Lease,
the Lease Term shall be extended for a period of five (5) years.

 

4.1                                 Option Rent.  The Rent payable by Tenant
during the Option Term (the “Option Rent”) shall be at the then prevailing Fair
Market Rental Rate (“FMRR”).

 

1

--------------------------------------------------------------------------------


 

Determination of the FMRR shall be based on rates for comparable first-class
office buildings in the vicinity of the Building.

 

4.2                                 Exercise of Option.  The Option contained
herein shall be exercised by Tenant, if at all, and only in the following
manner: (i) Tenant shall deliver written notice to Landlord not more than twelve
(12) months nor less than nine (9) months prior to the expiration of the Lease
(as outlined in paragraph #1 herein) stating that Tenant is interested in
exercising its option

 

5.                              Tenant Improvements.  Tenant shall accept the
Premises in its “as-is” condition.  Landlord shall provide Tenant with a Tenant
Improvement Allowance of Twelve Dollars ($12.00) per rentable square foot
($37,224.00).  The Tenant Improvement Allowance shall be paid by (a) direct
payments by Landlord to vendors who perform improvement work on the Premises,
based on the submission of invoices of such vendors to Landlord by Tenant, and
(b) reimbursement to Tenant based on proof of payment by Tenant of costs
associated with improvement work on the Premises (including without limitation
fees, costs, taxes, and charges paid or payable to governmental entities). 
Disbursements of Tenant Improvement Allowance funds will be made by Landlord
within fifteen (15) days after submission of each invoice or proof of Tenant
payment.  In no event shall Landlord be obligated to make payments under this
section which exceed $37,224.00 in total.

 

6.                              Brokers.  Landlord and Tenant hereby warrant to
each other that they have had no dealing with, or have entered into any
agreement with, any real estate broker or agent in connection with the
negotiations of this First Amendment other than Insignia/ESG, who represents
Landlord and CB Richard Ellis, Inc. which represents Tenant.

 

7.                              Parking.  In addition to the parking specified
in Section 28 of the existing Lease, Landlord shall provide Tenant with two (2)
additional reserved parking spaces in a location mutually agreed upon by Tenant
and Landlord.

 

8.                              Confidential Information.  In the event that
Landlord or its agents enter into the Premises, for any reason at any time,
Landlord and its agents shall be governed by this section with respect to
“Confidential Information” (as defined herein) of Tenant.

 

(a)                         Definition. “Confidential Information” means all
confidential and proprietary information communicated (whether such
communication is deliberate or negligent) by Tenant to Landlord, or otherwise
received or viewed by Landlord, whether by electronic, paper, verbal, or other
means.  Confidential Information shall include, without limitation, all
information of any nature or type in connection with a loan file or application,
deposit file or application, customer names, titles, addresses, phone numbers,
account numbers, customer numbers, balances of any kind, interest rates,
collateral, credit data, account documentation and its contents, terms,
conditions, account histories, etc.  Without limiting the foregoing,
Confidential Information expressly includes the following: (a) any account
number, account line specification, MICR line specification, or similar form of
access number or access code for a credit card, deposit or transaction account
of any customer of Tenant; (b) all “nonpublic personal information” of any
customer of Tenant; (c) all information derivative from any Customer
Information, such as customer lists and transaction patterns.  For purposes of
this section, the term “nonpublic personal information” has the meaning given
for purposes of: (i) Section 509(4) of the Gramm-Leach-Bliley Financial Services
Act (the “GLB Act”) (15 U.S.C. §6809(4)) and its implementing regulations; and
(ii) Section 501 of the GLB Act (15 USC §6801), and the federal banking
agencies’ “Guidelines Establishing Standards for Safeguarding Customer
Information” (collectively, the “Data Protection Rules and Guidelines), as
amended from time to time.

 

(b)                        Non-disclosure.  Although in the normal course
Landlord is not expected to have access to any of Tenant’s Confidential
Information, there may be instances when Landlord or its agents will enter the
Premises and obtain such access.  Landlord agrees (a) to hold Tenant’s
Confidential Information in strict confidence, (b) not to disclose such
Confidential Information to any affiliated or non-affiliated third party, and
(c) not to use Tenant’s Confidential Information for any purpose.  Landlord
agrees to instruct all its employees and/or agents/contractors not to disclose
Confidential Information to any parties.

 

2

--------------------------------------------------------------------------------


 

(c)                         Injunctive Relief.  Landlord acknowledges that all
of Tenant’s Confidential Information is owned solely by Tenant and that the
unauthorized disclosure or use of such Confidential Information would cause
irreparable harm and significant injury to Tenant, the degree of which may be
difficult to ascertain.  Accordingly, Landlord agrees that Tenant will have the
right to obtain an immediate injunction of any breach of this section of this
First Amendment, as well as the right to pursue any and all other rights and
remedies available at law or in equity in the event of such a breach.

 

(d)         Survival of Non-Disclosure of Confidential Information.  All
agreements, covenants, terms and conditions relating to the non-disclosure of
Confidential Information described above shall survive the termination of the
Lease and shall continue in perpetuity.

 

9.                              Conflict.  In the event of any conflict between
the terms of the Lease and the terms of this First Amendment, the terms of this
First Amendment shall prevail.

 

10.                        No Further Modification.  Except as specifically set
forth in this First Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect.

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
day and year first above written.

 

“LANDLORD”

“TENANT”

 

 

9320 WILSHIRE

PACIFIC CREST BANK

ASSOCIATES, L.L.C.,

a California corporation

a California limited liability company

 

 

 

By:

Lexington Commercial Holdings, Inc.,

By:

/s/ Carolyn Reinhart

 

 

a California corporation,

 

 

its Manager

Its:

SENIOR VICE PRESIDENT

 

 

 

 

By:

/s/ Alisa J. Freundlich

 

By:

 

 

 

 

 

Alisa J. Freundlich,

Its:

 

 

 

Chief Operating Officer

 

 

3

--------------------------------------------------------------------------------